Atkinson, J..
1. Recitals in an affidavit to obtain an attaebment, that tbe defendant (naming him) “of the City of New York,” is indebted to plaintiff in a specified sum, “and that said defendant is a resident of and domiciled in the State of New York,” amount to sufficient averments of non-residence in this State to authorize the issuance of a writ of attachment under the Civil Code, § 4510.
*472December 14, 1910.
Attachment. Before Judge Charlton. Chatham superior court. August 29, 1909.
W. R. Lealcen, for plaintiff in error. A. L. Alexander, contra.
2. This case related to the same subject-matter that was involved in the case of Wilson v. Lattimore & White, ante, 469 (69 S. E. 740), and the original declaration and amendment thereto, and grounds of the motion to strike the amendment, were similar to those which were made in the case cited; and therefore, as decided in that ease, there was no error in overruling the motion to strike the amendment.
3. The action was by the Park View Sanitarium, a corporation, against the defendant for board', nursing, and lodging, and for use of its operating rooms furnished at the alleged instance and request and upon the credit and account of the defendant for treatment of his employee. By amendment to the answer the defendant sought to set up that the contract included the furnishing by the plaintiff of proper and skillful attention, treatment, and nursing, that the plaintiff failed to comply with such agreement, and that the treatment furnished by the physicians in charge was unskillful and injurious to the patient, and there was a failure of consideration. Held, that it was error to strike- so much of the amendment as set up such defense.

Judgment reversed.


All the Justices concur.